DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
Election/Restrictions
Claims 6-8 and 10-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/23/2019.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 02/03/2021 has been entered. Claims 1, 8, 16, and 22 are amended. Claims 2, 9, and 14 are cancelled, and claim 23 is new.
	Accordingly, claims 1, 4-8, 10-12, and 15-23 are pending with claims 1, 4-5, and 15-23 under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 16 and 22-23, applicant’s Fig. 5 illustrates a comparison of the YS and the UTS of an aluminum alloy in T4 temper vs the aluminum alloy in paint bake (see first paragraph on page 16 of applicant’s specification). The UTS in applicant’s Fig. 5 for the aluminum alloy after T4 temper was 284 MPa. 
However, the alloy in this embodiment “contains higher levels of copper than AA5251 alloy discussed in Examples 1 and 2”. The alloy in Fig. 5 has 0.78% Cu (see last paragraph on page 15 of specification), which is significantly greater than the claimed range of 0.01 wt% of Cu. In contrast, the inventive alloy embodiment with 0.01 wt % of Cu achieved a maximum UTS of 213 MPa (see applicant’s Fig. 6). The specification does not reasonably convey to one skilled in the art that the inventor has possession of the claimed invention, specifically of the claimed aluminum alloy containing 0.01 wt% of Cu and having an UTS of 284 MPa (claims 16 and 22-23) to 317 MPa (claim 16).
claim 16, the UTS upper bound of 317 MPa (Fig. 5) is based on “paint bake (60 min at 180°C)” (see first paragraph on page 16 of specification), which differs from T4 temper. T4 temper is characterized as ‘solution heat treatment and natural aging of an aluminum alloy to a substantially stable condition’ according to the applicant’s specification (see page 11, paragraph 2). Since T4 tempering is based on natural aging, which would preclude any type of artificial aging at elevated temperatures (such as the paint bake condition discussed above), the specification does not reasonably convey to one skilled in the art that the inventor has possession of the claimed invention, specifically of the claimed aluminum alloy containing 0.01 wt% of Cu and having an UTS of 317 MPa, and being in the T4 temper.
	Claims 17-19 are rejected as being dependent on rejected parent claim 16.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 23 recites the claim limitation “produced by a process[…]wherein the process further comprises T4 temper”. T4 temper is characterized as ‘solution heat treatment and natural aging of an aluminum alloy to a substantially stable condition’ according to the 
	Claims 4 and 21 state that “the aluminum alloy exhibits age hardening”; although in Fig. 6, the alloy overall increases its UTS from 96 MPa to 159 MPa (which prima facie indicates an increase in hardness), between about 8 hours and 24 hours, the UTS decreases from 163 MPa to 159 MPa. The claim is indefinite because depending on when the measurements begin and end, the alloy may reduce in hardness, which is in contrast to the required “age hardening” limitation. In addition, a T4 temper designation suggests that the aluminum alloy has already reached a “substantially stable condition” (as discussed above), which means that it would no longer exhibit age hardening, which further renders the claim indefinite.
	Claims 4-5, 15-20, and 22 are rejected based on their dependency to the rejected independent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 requires that the Cr content be ≤ 0.25 % by weight, which fails to limit the Cr content of independent claim 1, which is also ≤ 0.25 % by weight.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aalco (Aalco, "Aluminium Alloy - Commercial Alloy - 5251 - H22 Sheet and Plate", 10 May 2014, aalco.co.uk, pp. 1-5) in view of Mooy et al. (US 20110017055 A1; of record).
Regarding claims 1, 4-5, and 15-23:

Element (wt %)
Instantly-claimed composition
Aalco, page 2, “Chemical Composition”
Mg
1.5-1.9
1.70-2.40
Si
0.2-0.4
0-0.40
Fe
0-0.35
0-0.50
Zn
0-0.5
0-0.15
Cu
0-0.01
0-0.15
Mn
0-0.4
0.10-0.50
Cr (claims 1 and 15)
0-0.25
0-0.15
Al
Balance
Balance


	Aalco is silent regarding the aluminum comprising a T4 temper, cold-rolling to a final gauge and solutionizing at temperatures above 500°C, the ultimate tensile strength (in claims 16 and 22-23), the yield strength (in claims 17, 19, and 23), the elongation (in claims 18-19), or the age hardening behavior (in claims 4 and 21).

Mooy discloses improved 5xxx aluminum alloys and products made therefrom; the new 5xxx aluminum alloy products may achieve an improved combination of properties by solution heat treatment due to, for example, the presence of copper [Abstract].
Mooy discusses that in contradistinction to the conventional wisdom, solutionizing a 5xxx aluminum alloy with copper facilitates production of 5xxx aluminum alloy products having an improved combination of properties [0005]. The 5xxx aluminum alloy products may be processed to a T temper after hot rolling, wherein the T temper may include a T4 temper [0013], 
Mooy further teaches that the new 5xxx aluminum alloy contains at least about 0.05 wt. % Cu (about 0.05 wt % being reasonably expected to encompass the applicant’s claimed Cu upper bound of 0.01 wt % absent evidence to the contrary) and is solution heat treated [0046], one such 5xxx aluminum alloy that may realize improved properties with the addition of Cu and/or production in a T temper includes AA 5251 [0046].

    PNG
    media_image1.png
    404
    725
    media_image1.png
    Greyscale
Mooy further teaches that the new 5xxx aluminum alloys may realize at least equivalent performance to prior art alloys, while realizing an improved performance in at least one other property, such as a combination of at least two of the following: strength, toughness, ductility, corrosion resistance, formability, ballistics performance, fatigue performance, surface quality and/or weldability, among others [0044].

As can be seen in Table 9 of Mooy (above), any addition of Cu resulted in an improvement in the yield strength. One of ordinary skill in the art would reasonably extrapolate that even an amount of 0.01 wt% would improve the yield strength (among other properties).
claims 1 and 23 of “cold-rolling to a final gauge”, Mooy renders obvious the steps of cold-rolling to a final gauge [0104], which is also a routine processing condition when forming aluminum alloy plates and/or sheets. With regard to the claimed solutionizing temperature of 500°C in claims 1 and 23, the claim limitation is product-by-process and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). In the instant case, absent evidence to suggest otherwise, a solution heat treatment temperature of 900°F (482°C) as taught by Mooy would result in the product having the same properties as compared to subjecting the aluminum to a temperature of 500°C (as claimed), in view of both of the temperatures being used for solutionizing substantially identical aluminum alloys.
	With regard to the claimed ultimate tensile strength values (claims 16, 22, and 23), yield strength values (claims 17, 19, and 23), total elongation values (claims 18-19), and age hardening behavior (claim 21), in view of the overlapping composition of Aalco’s AA5251 alloy subjected to the T4 temper method and the substantially similar copper content of Mooy, these values and properties would prima facie be expected from the alloy of Aalco as modified by the Mooy. Mooy teaches that the new 5xxx alloy products may achieve at least a 5% to at least about a 20% increase in typical (average) strength (e.g. ultimate tensile strength (UTS) or tensile yield strength (TYS)) over the typical strength of a comparable 5xxx aluminum alloy product [0045],[0048].
prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the 5xxx alloy solution heat treatment/T4 temper process of Mooy to the AA5251 alloy of Aalco, as doing so would allow for at least equivalent performance to prior art alloys while improving other properties as described above.
	Regarding claim 20:
	Aalco and Mooy teach the aluminum alloy as applied to claim 1 above.	
Aalco is silent regarding the heat treatment comprising controlled cooling following solutionizing, or reheating to a temperature from 50°C-100°C within an hour of solutionizing.
	Mooy teaches in paragraph [0024] that after solution heat treating (such as, for example, the T4 temper solution heat treating process described in [0013 and 0015]), the new 5xxx aluminum alloy product may be subjected to optional post-SHT practices, such as quenching [0024], which meets the claimed “controlled cooling” limitation.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to use the quenching step of Mooy in the heat treatment method .
Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
The applicant argues that one skilled in the art would not modify Aalco with the teachings of Mooy because Mooy relies on its amount of about 0.05 wt% Cu for these changes and properties; the applicant further argues that “the Office has equated "about 0.05 wt%" in Mooy as being reasonably expected to encompass 0.01 wt%. This position is unsupported since it would give the term "about" the ability to encompass a number 500% lower than the number that "about" modifies. Further, Mooy itself illustrates the criticality of 0.05 as the lower limit, including in its examples. See Mooy, Table 1 and Tables 2-3 (comparing alloys 5 and 6, wherein 5 has 0.002 wt.% Cu and inferior performance).” (See paragraphs 1-2 on page 6 of arguments).
The arguments are respectfully not found persuasive; in contrast to the applicant’s assertion, Mooy does not explicitly establish criticality of the 0.05 wt% of Cu lower bound. Mooy states that the new 5xxx aluminum alloy contains at least about 0.05 wt. % Cu [0046], wherein the “about” language suggests a degree of flexibility in the precision of the Cu bounds. Assuming, arguendo, that 0.05 wt% of Cu was the absolute lowest Cu content that would be chosen by one of ordinary skill in the art looking at Mooy, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). 
In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.") (MPEP 2144.05 III. A.). In the instant case, Mooy has already predicted that addition of Cu to 5000-series aluminum alloys results in improvements in mechanical properties [0005],[0045],[0048] (see also Table 9 of Mooy, as shown in the § 103 rejection above).
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d) II.). The applicant’s claimed Cu upper bound of 0.01 wt % is 500% of the value of 0.002 wt % of Cu (see comparative example 5 in Table 2 of Mooy), which is significantly different than 0.002%.

The applicant’s argument that claim 1 requires an upper limit of 1.9 % Mg by weight, which is below the lowest value of Mooy, of 2.0 wt% (see paragraph bridging pages 6-7 of arguments) is respectfully not found persuasive. Mooy teaches that “new 5xxx aluminum alloys generally include from about 2 wt. % to about 7 wt. % Mg” [0031], which suggests a degree of flexibility in the precision of the lower bound; Mooy also states that “Other 5xxx aluminum alloys having 2-7 wt. % Mg and that may realize improved properties with the addition of Cu and/or production in a T temper include[…]5251, 5251A” [0046]. As discussed above with respect to Aalco, a 5251 alloy contains 1.70-2.40% Mg, which overlaps with the claimed range.

both of the temperatures being used for solutionizing substantially identical aluminum alloys.

The applicant’s argument that Mooy also fails to teach cold-rolling to a final gauge and then solutionizing (see paragraph bridging pages 6-7 of arguments) is respectfully not found persuasive. Mooy renders obvious the steps of homogenizing at 482°C and cold rolling to a final gauge [0104].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731